UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) -2- STATEMENT OF INVESTMENTS General Municipal Money Market Fund February 28, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments100.6% Rate (%) Date Amount ($) Value ($) Alabama5.3% Birmingham Industrial Development Board, SWDR (American Cast Iron Company Project) (LOC; Southtrust Bank) 0.83 3/7/09 3,585,000 a 3,585,000 Birmingham Public Educational Building Authority, Student Housing Revenue (CHF - UAB II, L.L.C. - The University of Alabama at Birmingham Project) (LOC; Regions Bank) 1.17 3/7/09 11,600,000 a 11,600,000 Fultondale Industrial Development Board, IDR (Melsur Corporation Project) (LOC; Amsouth Bank) 2.25 3/7/09 2,640,000 a 2,640,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority - Spanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.77 3/7/09 12,500,000 a,b 12,500,000 Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Regions Bank) 1.12 3/7/09 15,000,000 a 15,000,000 Troy Health Care Authority, LR (Southeast Alabama Rural Health Associates Project) (LOC; Regions Bank) 1.17 3/7/09 2,225,000 a 2,225,000 Arizona1.1% Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.00 3/11/09 5,000,000 5,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.65 3/16/09 5,000,000 5,000,000 Arkansas.7% Arkansas Development Finance Authority, MFHR (Chapelridge of Cabot Housing Project) (LOC; Regions Bank) 1.22 3/7/09 6,525,000 a 6,525,000 Colorado2.8% Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 1.22 3/7/09 5,900,000 a 5,900,000 Cornerstar Metropolitan District, Special Revenue (LOC; Compass Bank) 0.67 3/7/09 6,500,000 a 6,500,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.83 3/7/09 13,000,000 a 13,000,000 Delaware.5% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 1.35 3/7/09 4,675,000 a 4,675,000 District of Columbia2.6% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.65 3/7/09 9,725,000 a,b 9,725,000 Metropolitan Washington DC Airport Authority, CP (LOC; Bank of America) 0.70 5/12/09 13,500,000 13,500,000 Florida11.7% Brevard County Health Facilities Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group - Courtenay Springs Village) (LOC; KBC Bank) 0.57 3/7/09 6,400,000 a 6,400,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 10,000,000 a,b 10,000,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,060,922 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.74 3/7/09 11,245,000 a 11,245,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.75 4/8/09 10,000,000 10,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.68 3/7/09 15,000,000 a 15,000,000 Hillsborough County Industrial Development Authority, IDR, Health Facilities Projects (University Community Hospital) (LOC; Wachovia Bank) 1.50 3/7/09 9,600,000 a 9,600,000 Miami-Dade County Educational Facilities Authority, Revenue (Florida International University Foundation Project) (LOC; SunTrust Bank) 0.62 3/7/09 6,385,000 a 6,385,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 2.00 3/7/09 11,900,000 a 11,900,000 Georgia7.4% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 2.50 3/7/09 15,000,000 a 15,000,000 Floyd County Development Authority, Revenue (Berry College Project) (LOC; SunTrust Bank) 0.62 3/7/09 11,000,000 a 11,000,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 15,000,000 a,b 15,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.73 3/7/09 9,900,000 a 9,900,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 2.25 3/3/09 10,000,000 10,000,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.78 3/7/09 5,700,000 a,b 5,700,000 Hawaii2.8% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 1.17 3/7/09 16,000,000 a,b 16,000,000 Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.27 3/7/09 9,550,000 a,b 9,550,000 Illinois2.4% Chicago O'Hare International Airport, Special Facility Revenue (O'Hare Technical Center II Project) (LOC; ABN-AMRO) 0.90 3/7/09 4,000,000 a 4,000,000 Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) (LOC; Fifth Third Bank) 0.77 3/7/09 12,635,000 a 12,635,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.98 8/1/09 5,000,000 5,000,000 Indiana1.9% Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.61 3/1/09 7,000,000 a 7,000,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.68 3/7/09 10,000,000 a,b 10,000,000 Kansas2.1% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 1.15 3/7/09 5,625,000 a 5,625,000 Junction City, GO Temporary Notes 4.50 6/1/09 7,000,000 7,012,828 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 0.71 3/7/09 6,000,000 a 6,000,000 Kentucky2.5% Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 2.00 3/7/09 22,585,000 a 22,585,000 Louisiana2.2% Ascension Parish, Revenue (BASF Corporation Project) 1.45 3/1/09 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 1.13 3/7/09 1,400,000 a 1,400,000 Louisiana Public Facilities Authority, Revenue (GCGK Investments LLC Project) (LOC; Amsouth Bank) 1.17 3/7/09 2,400,000 a 2,400,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 1.17 3/7/09 6,375,000 a 6,375,000 Maryland1.7% Frederick County, Revenue (Homewood Inc. Facility) (LOC; M&T Bank) 0.66 3/7/09 8,400,000 a 8,400,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 0.77 3/7/09 3,385,000 a 3,385,000 Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 0.77 3/7/09 3,210,000 a 3,210,000 Massachusetts1.3% Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 6/11/09 11,300,000 11,300,000 Michigan5.6% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 2.00 3/7/09 4,000,000 a 4,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health) 0.60 4/2/09 10,000,000 10,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.65 3/7/09 16,300,000 a 16,300,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.85 3/7/09 10,000,000 a 10,000,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 0.85 3/7/09 10,000,000 a 10,000,000 Minnesota1.6% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.75 3/7/09 14,590,000 a 14,590,000 Mississippi2.1% Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; Regions Bank) 1.17 3/7/09 18,800,000 a 18,800,000 Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.35 4/7/09 5,000,000 5,000,000 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens Bank) 0.82 3/7/09 7,000,000 a 7,000,000 New Jersey5.0% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.00 3/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 3/7/09 20,000,000 a 20,000,000 North Carolina3.9% North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Wake Forest University Health Sciences) (LOC; Branch Banking and Trust Co.) 0.58 3/7/09 7,870,000 a 7,870,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.65 3/7/09 4,890,000 a,b 4,890,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.90 3/7/09 4,000,000 a 4,000,000 Raleigh-Durham Airport Authority, Airport Revenue, Refunding (LOC; Wachovia Bank) 0.68 3/7/09 15,000,000 a 15,000,000 Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 0.78 3/7/09 3,190,000 a 3,190,000 North Dakota1.0% North Dakota Housing Finance Agency, Revenue (Housing Finance Program - Home Mortgage Finance Program) 3.00 4/14/09 9,000,000 9,005,300 Ohio3.4% Lima, HR (Lima Memorial Hospital Project) (LOC; Bank One) 0.58 3/7/09 1,900,000 a 1,900,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 3.00 3/3/09 5,000,000 5,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 2.00 3/12/09 12,000,000 12,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.75 3/19/09 10,000,000 10,000,000 Ohio Higher Educational Facility Commission, LR (Higher Educational Facility Pooled Program) (LOC; Fifth Third Bank) 3.17 3/7/09 1,000,000 a 1,000,000 Ohio Higher Educational Facility Commission, LR (Higher Educational Facility Pooled Program) (LOC; Fifth Third Bank) 3.17 3/7/09 100,000 a 100,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 1.08 3/7/09 690,000 a 690,000 Oklahoma1.7% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 1.50 5/15/09 5,000,000 5,000,000 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 1.50 5/15/09 10,000,000 10,000,000 Oregon.9% Washington County Housing Authority, MFHR (Cedar Mill Project) (LOC; M&T Bank) 0.81 3/7/09 8,000,000 a 8,000,000 Pennsylvania6.6% Allegheny County Hospital Development Authority, Health Care Revenue (Dialysis Clinic, Inc. Project) (LOC; SunTrust Bank) 0.62 3/7/09 2,600,000 a 2,600,000 Chester County Industrial Development Authority, Revenue (YMCA of the Brandywine Valley Project) (LOC; Fulton Bank) 0.77 3/7/09 4,000,000 a 4,000,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.58 3/7/09 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.50 3/7/09 2,600,000 a 2,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.50 3/7/09 17,500,000 a 17,500,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 1.40 3/7/09 7,000,000 a 7,000,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 5,000,000 5,000,000 Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Liquidity Facility; Merrill Lynch Capital Services) 0.63 3/7/09 6,000,000 a,b 6,000,000 Tennessee1.1% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 1.50 3/7/09 9,470,000 a 9,470,000 Texas5.5% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 4,195,000 a,b 4,195,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 1.00 3/1/09 15,000,000 a 15,000,000 Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 0.78 3/7/09 4,070,000 a 4,070,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.85 3/1/09 15,800,000 a 15,800,000 Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.50 4/8/09 5,000,000 5,000,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.73 3/7/09 5,015,000 a 5,015,000 Utah.8% Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 1.00 4/8/09 7,515,000 7,515,000 Virginia2.8% Ashland Industrial Development Authority, IDR (Tru-Wood Cabinets Project) (LOC; Regions Bank) 1.27 3/7/09 3,265,000 a 3,265,000 Fairfax County Economic Development Authority, Educational Facilities Revenue (Trinity Christian School Project) (LOC; Wachovia Bank) 0.68 3/7/09 9,000,000 a 9,000,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.61 3/7/09 6,000,000 a 6,000,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 6,500,000 6,522,362 Washington2.0% Port of Seattle, Revenue 5.50 4/1/09 1,605,000 1,609,420 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 1.00 3/1/09 16,200,000 a 16,200,000 West Virginia.3% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.90 3/7/09 2,800,000 a 2,800,000 Wisconsin3.1% Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 0.83 3/7/09 4,125,000 a 4,125,000 Wisconsin, Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.35 3/16/09 16,675,000 16,675,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 7,000,000 7,045,207 Wyoming2.8% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.70 3/7/09 25,000,000 a 25,000,000 Total Investments (cost $903,786,039) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $103,560,000 or 11.5% of net assets. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FA Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in tho securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investmen Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obta from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 903,786,039 Level 3 - Significant Unobservable Inputs 0 Total 903,786,039 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
